Maeshall, J.
A careful consideration of the evidence in this case satisfies us that the findings of fact made by the trial court in regard to the claim of fraud insisted on by defendants cannot be disturbed as contrary to the clear preponderance of the evidence. Therefore it is unnecessary to consider any other question on this appeal. With such findings standing as a verity in the case, the conclusion of law to the effect that the judgment against plaintiff’s husband is void is not material, for defendants’ case fails before reaching that point. It is not deemed necessary, ordinarily, when a conclusion is reached that a finding of fact made by the trial court cannot be disturbed under the rules governing that subject, to incumber the opinion by a long statement and discussion of the evidence, and no reason is perceived why that should be done in this case.
By the Court. — : The judgment of the circuit court is affirmed.